DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action has been made FINAL.

Status of the Claims
The status of the claims is as follows:
	Claims 1-22, filed on 5 April 2021, are pending.
	Claims 1, 7 and 13 have been amended.
	Claims 23-34 have been canceled.
	Claims 1-22 have been hereby examined.

 Withdrawn Claim Objections/Rejections
The objection of claim 23 has been withdrawn in light of the amendments dated 5 April 2021; claim 23 has been canceled. 
The rejection of claims 1, 7, 13, 22, 23, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention in light of the amendments dated 5 April 2021.
The rejection of claims 1, 2, 5, 7, 8, 11, 23, 24, 27 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Sears et al has been withdrawn in light of the amendments dated 5 April 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Kavas et al. (2008. Factors affecting plant regeneration from immature inflorescence of two winter wheat cultivars. Biologia Plantarum 52: 621-626), Murakami et al (AU200123084; 2001) and George et al (2008. Chapter 12: Effects of the Physical Environment, pgs 423-465. In Plant Propagation by Tissue Culture 3rd Edition. Ed. E.F. George, M.A. Hall and G.D. Klerk. Springer, The Netherlands). The rejection is repeated for the reasons of record as set forth in the Office action Mailed 4 November 2020, as applied to claims 1-34.  Applicant’s arguments filed 5 April 2021 have been fully considered but they are not persuasive. 

The claims are broadly drawn to a method of temporarily storing and regenerating a cereal plant by regenerating a plantlet from a callus, a somatic embryo or an immature embryo and temporarily immersing the plantlet in liquid medium at low temperature. Claims are further drawn to wherein the plantlet is immersed for a period between 4 and 10 weeks, wherein the liquid medium comprises a carbon source, wherein the temperature is between 4ºC and 15ºC and further drawn to wherein the temperature is 10ºC. Claims are drawn to the method of increasing the yield of a cereal plant by the above methods 

Kavas et al teach regeneration of two winter wheat cultivars. Kavas et al teach using media with varying composition containing a carbon source (either sucrose or maltose) [page 622, col. 1, para. 2]. Kavas et al teach the effects of vernalization period and callus age on regeneration capacity [page 622, col. 2, para. 2]. Kavas et al teach plantlets in jars containing solid medium were transferred into vernalization room and exposed to 4ºC for 4 weeks [page 622, col.2, para. 2]. Kavas et al found that explants vernalized 3 weeks had a lower regeneration capacity than 4 and 5 weeks vernalized plants [page 625, col. 2, para. 1]. Kavas et al also found that vernalization periods of donor plants had an influence on seed number for cold treated plants [page 625, col. 2, para. 1; Table 3].

Kavas et al do not teach using a liquid medium or storing the plant at 10ºC. Kavas et al do not teach a method of increasing the yield of a cereal plant by the above methods and optionally growing the plantlet, wherein the increased yield is seed yield, wherein the increase yield is of at least 2.1 fold compared to the yield of plants regenerated that were not temporarily immersed in liquid medium but were temporarily stored at low temperature, wherein the increased yield is due to an increase of the thousand seed weight and wherein the yield increase is of at least 5%.

Murakami et al teach a method for storing plant tissues for applying a large scale production method of plants by tissue culture to agriculture, forestry, and the like [page 3, lines 4-7]. The shoots thus prepared are stored in a liquid medium for plant tissue culture containing cytokinin and a carbon source so that the nutrients are sufficiently fed from the tissue surface [page 9, lines 11-15]. Murakami et al teach that the shoots obtained by the tissue culture of a plant can be stored for a long period of time, and after the storage, the shoots can be promptly proliferated to form new shoots actively [page 13, lines 20-23]. Murakami et al show that a large number of shoots can be effectively stored [page 14, lines 1-3] liquid medium with 20 g/l sucrose, placed in a bag and stored in an incubator of 4, 6 or 10ºC. Reculture was carried out by taking 10 shoots each out on the 3rd month, 6 month or 12th month after storage. The shoots were recultured in MS liquid medium containing sucrose and stored at a temperature of 4ºC or 8ºC for 30 days (which reads on the plantlet is immersed for a period between 4 and 10 weeks). Murakami et al found that number of shoot formation at successive re-culture was larger than the case without any storage process [page 27, lines 9-11]. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature (Table 1, Ex. 5 and comp. Ex. 3).

George et al teach that liquid media are used advantageously for the culture of callus and organs.  George et al teach that the use of liquid media results in faster rates of growth that are possible on semi-solid media and that liquid media enable a more efficient uptake of nutrients and growth regulators [pg. 425, lf. col., para. 1].  George et al further teach that toxic metabolites, which may accumulate in the vicinity of the tissue are effectively dispersed and the partial pressure of oxygen in the root tissues will be increased [pg. 425, lf. col., para. 1]. George et al state that liquid medium can be used successfully for shoot cultures [pg. 425, rt. col., para. 3].

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to use a liquid medium as taught by Murakami et al and George et al. with the wheat plants as taught by Kavas et al. Both, Murakami et al and Kavas et al, teach methods to store plantlets at low temperatures (Kavas et al-4ºC and Murakami et al 4, 6 or 10ºC) in a medium containing a carbon source for a time period between 4 and 10 weeks. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature. Murakami et al show that a large number of shoots can be effectively stored and that the methods are practical when applied to a large scale production of clone plantlets and improved the efficiency remarkably. One would have been motivated to use the liquid medium storage methods of 
Although Kavas et al, Murakami et al or George et al do not specifically teach increasing yield at least 2.1 fold or 5% compared to the yield of plants that were not temporarily immersed in liquid medium or recite that the increase is due to an increase of the thousand seed weight, it would necessarily follow that the plant produced by the combination of methods would have the same or higher expected yields including thousand seed weight.  Kavas et al teach that vernalization periods of donor plants had an influence on seed number for cold treated plants. Both teach methods to store plantlets at low temperatures (Kavas et al-4ºC and Murakami et al 4, 6 or 10ºC) in a medium containing a carbon source for a time period between 4 and 10 weeks and Murakami et al teach the advantages of using a liquid medium. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature. Therefore, it would necessarily follow that the plant produced by the combination of methods would have the same or higher expected yields including thousand seed weight.

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to store the wheat plantlet as taught by Kavas et at and Murakami et al the at 10ºC as taught by Murakami et al. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature and that plants grown on that same liquid medium at 10ºC produced similar results as those stored at 8ºC. (Table 1, Ex. 5 and comp. Ex. 3). One skilled in the art at the time the invention was made would have been motivated to use such a temperature change as a matter of routine optimization and 
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).

Response to Applicants’ Arguments dated 5 April 2021
Applicants urge that there is no teaching or suggestion to use the methods of Murakami on the plantlet of Kavas. Applicants state that Murakami teaches storing a plant shoot, not a plantlet that has already been regenerated as currently claimed and that there is no motivation to store a plantlet from Kavas et al. in a method similar to the plant shoot of Murakami. [response page 7]
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that Murakami is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor is methods for storing plants and specifically cereal plants. Murakami et al teach a method for storing plant tissues for applying a large scale production method of plants by tissue culture to agriculture, forestry, and the like [page 3, lines 4-7]. The particular problem with which the applicant was concerned was keeping the plantlet alive during storage. Murakami et al found that number of shoot formation at successive re-culture was larger than the case without any storage process [page 27, lines 9-11] showing that the shoots were viable and able to regenerate into plantlets after the storage. Therefore, Murakami is analogous art because it is in the field of endeavor and is pertinent to the particular problem to be solved.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature. Murakami et al show that a large number of shoots can be effectively stored and that the methods are practical when applied to a large scale production of clone plantlets and improved the efficiency remarkably. One would have been motivated to use the liquid medium storage methods of Murakami et al with the wheat plants of Kavas et al to store large numbers of plantlets, to upscale the production of plantlets and improve the efficiency.

Applicants urge that both George and Kavas teach away from immersing a plantlet as currently claimed. Applicants point to George and Murkami that aeration may be necessary when using a static liquid medium.
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of a static medium) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no claim limitation stating that the liquid medium is static.  The prior art teaches using aeration to overcome the problems that may occur with the use of a static medium. Furthermore, given the open claim language, comprising, additional methods steps would be encompassed including aeration of the medium as taught by the prior art. The prior art references do not teach away from using a liquid medium .
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KAREN M REDDEN/Examiner, Art Unit 1661                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662